Name: Commission Regulation (EEC) No 1650/90 of 19 June 1990 amending Regulation (EEC) No 2496/78 on detailed rules for the granting of private storage aid for Provolone cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 90 Official Journal of the European Communities No L 154/25 COMMISSION REGULATION (EEC) No 1650/90 of 19 June 1990 amending Regulation (EEC) No 2496/78 on detailed rules for the granting of private storage aid for Provolone cheese 3 . Article 5 is replaced by the following : 'Article 5 1 . Member States shall ensure that the conditions granting entitlement to payment of the aid are fulfilled. I THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 8 (5) thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2496/78 (3), as last amended by Regulation (EEC) No 14/84 (4), provides that a special storage mark is to be branded onto the cheese when it is taken into storage ; whereas this method is no longer in line with market requirements ; whereas simple marking should therefore be provided for ; Whereas Article 4 (2) of the abovementioned Regulation sets the amount of the aid ; whereas this amount should be altered to take into account trends on the market for the cheese in question ; Whereas Article 5 of the abovementioned Regulation provides for measures for the keeping of checks upon the lots stored under private contract ; whereas in view of experience gained in these checks, the said measures should be defined, with regard to the documents to be submitted and the checks to be made on site ; whereas because of these new requirements it is necessary to provide for the Member States to charge checking costs wholly or in part to the contractor ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, 2. The contractor shall make available to the national authorities responsible for verifying execution of the measure any documentation permitting the following particulars of products placed in private ­ storage to be verified : (a) ownership at the time of entry into storage ; (b) the origin and date of production of the cheeses ; (c) the date of entry into storage ; (d) presence in the store ; (e) the date of removal from storage. 3. The contractor or, where applicable, the operator of the store shall keep stock records available at the store, covering : (a) identification , by contract number, erf the products placed in private storage ; (b) the dates of entry into and removal from storage ; (c) the number of cheeses and their weight, indicated per lot ; (d) the location of the products in the store . 4. Products stored must be easily identifiable and must be identified individually by contract. 5. On entry into storage, the competent bodies shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any substitution of products during storage under contract, without prejudice to the application of Article 2 ( 1 ) (f) 6. The national authorities responsible for checks shall undertake : (a) an unannounced check to see that the products are present in the store. The sample concerned must be representative and must correspond to at least 10 % of the overall quantity under contract for a private storage aid measure. Such checks must include, in addition to an examination of the records referred to in paragraph 3, a physical check of the weight and nature of the product and its identification. Such physical checks must relate to at least 5 % of. the quantity subjected to the unan ­ nounced check ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2496/78 is hereby amended as follows : 1 . in Article 2 ( 1 ) (d), 'branded' is replaced by 'stamped' ; 2. in Article 4 (2), 'ECU 2,69' is replaced by 'ECU 2,56' ; (') OJ No L 148, 28 . 6. 1968, p. 13 . (J) OJ No L 378, 27. 12. 1989, p. 1 . (&lt;) OJ No L 3, 5. 1 . 1984, p. 13 . (3) OJ No L 300, 21 . 10 . 1978, p. 24. No L 154/26 Official Journal of the European Communities 20 . 6 . 90 (b) a check to see that the products are present at the end of the storage period under control . 7 . Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating ;  the date of the check,  its duration,  the operations conducted. The report must be signed by the official responsible and countersigned by the contractor or, where appli ­ cable, by the store operator. 8. In the case of irregularities affecting at least 5 % of the quantities of products subjected to the checks, the latter shall be extended to a larger sample to be determined by the competent body. Member States shall notify such cases to the Commis ­ sion within four weeks. 9 . Member States may provide for the costs of the checks to be charged wholly or in part to the contractor'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to storage contracts concluded as from the date of entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission